FILED
                             NOT FOR PUBLICATION                            MAR 28 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



HILARIO TLASECA SILVA,                            No. 09-70906

               Petitioner,                        Agency No. A099-736-275

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted March 8, 2011 **

Before:        FARRIS, O’SCANNLAIN, and BYBEE, Circuit Judges.

       Hilario Tlaseca Silva, a native and citizen of Mexico, petitions pro se for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s decision denying his motion to reopen removal

proceedings conducted in absentia. We have jurisdiction under 8 U.S.C. § 1252.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We review for abuse of discretion the denial of a motion to reopen.

Celis-Castellano v. Ashcroft, 298 F.3d 888, 890 (9th Cir. 2002). We deny the

petition for review.

         The agency did not abuse its discretion in denying Tlaseca Silva’s motion to

reopen because the evidence he submitted was insufficient to establish

“exceptional circumstances.” See id. at 891-92.

         Tlaseca Silva has waived any challenge to the BIA’s conclusion that Tlaseca

Silva failed to document a claim against the notary who allegedly provided him

with faulty advice. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir.

1996).

         PETITION FOR REVIEW DENIED.




                                            2                                  09-70906